620/201 ase 3:17-cv-03226-MAS-DEA Document 55-3 eft’ 09/06/19 Page 1 of 1 PagelD: 1270

Zimbra https://mail.jacksonnj.net/h/printmessage?7id=35 17&tz=America/Ne...

Zimbra kpieslak@jacksontwpnj.net

 

Re: Eruv wires

 

From : Michael Reina <mikereina@jacksontwpnj.net> Thu, Jul 67, 2016 03:25 PM

Subject : Re: Eruv wires
To : Robert A Nixon <councilmannixon@jacksontwpnj.net>

Cc : Jean L Cipriani <jlc@gm-law.net>, Helene Schlegel
<hschlegel@jacksontwpnj.net>, Kenneth Piesiak
<kpieslak@jacksentwpnj.net>

Council TFresident,

To this cate I have net been made aware of any FPruy wires on public. right away.
Code has bean made awaveé to loox out for any osscructions be they signs, above head
wires, ropes, etc... Me. Pieslax will be returning cn Monday, July llth. We can

verify this with him cn that day.

Respectiully,
Michael Reina

Mayor

Jaceson Township

95 West Veterans Highway
Jecsson NJ 08527

Office 722-928-1200 ext.12172
Fax 732-928-2613
mikereinafjacksontwpnj.rnet

CONFIDENTIALITY NOTICE: This electronic message contains information from
tne Jackson Township Mayors office. This e-mail and any files attached may
convain confidential information that is legally privileged. If you are
not the intended recipient, or a oerson responsible for delivering it, you
are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the informacion contained in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in error,
please forward same to sender and destroy the original transmission anc
its attachments without reading or savine in any manner.

“4
----- Ctiginal Message ----- ab
iia

From: "Robert A Nixon" <ccuncilmannixon@jacksontwpnj.net>

To: "Jean L Cipriani” <jlc@qm-law.net>

G "Helene Schlegel" <nschiegel@jacksentwpnj.nat>, "Michael Reina"
<mixereina@jacksoniwpnj] .uet>

Sent: Thursday, July 7, 2016 3:00:32 PM

Subject: Eruv wires

 

   

 

Lof2

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/380

10/4/2017, 11:33 AM
OBY01879

 

4/135
